internal_revenue_service number release date index number --------------------------- ------------------------------ ----------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no telephone number ---------------------- refer reply to plr-140237-14 date feb legend taxpayer developer state a b c product ------------------------------ ------------------------ ------------------------------- --------------------- ---- ----- ---- ---------------------------------- dear ------------------- this letter is in response to your ruling_request submitted by your authorized representative concerning the application of sec_48 of the internal_revenue_code the code to the facts described below facts the facts are represented by taxpayer to be as follows taxpayer is a privately- held limited_liability_company organized in state taxpayer uses a calendar taxable_year accounting_period and the cash_method_of_accounting for maintaining its accounting books_and_records and filing its federal_income_tax return in order to control its electricity costs taxpayer is considering the purchase of an a kilowatt kw solar photovoltaic generation system manufactured by developer the system consists of b panels of photovoltaic cells electrical wiring associated inverters and control equipment and mounting hardware to allow the panels to be positioned above the surface of the roof of taxpayer’s building in state the system plr-140237-14 the system relies upon highly efficient silicon cells that convert to energy the light that strikes both the front and the back of the bifacial panels as a result of the system’s bifacial panels the system is able to generate electrical energy using not only sunlight that directly strikes the panels but also sunlight that is reflected from the surface on which the panels are installed and other scattered light from ground and ambient sources developer’s solar panels can produce approximately percent more energy than traditional monofacial panels when installed in an optimal configuration over a highly-reflective surface additionally developer’s panel design can accommodate framed or frameless panels and has a panel backside that can be covered by a transparent backsheet or glass in addition to permitting sunlight to shine through the module the space between the cells in each developer module has also been designed to lower the operating temperature of each module thereby increasing the operating efficiency of developer’s panels currently the most effective reflective surfaces available for rooftop installations of developer’s photovoltaic generation systems are special-purpose impermeable membranes that are affixed to the roof of a building these reflective membranes are manufactured by a number of suppliers but not by developer the reflectivity of these special-purpose membranes is generally established through certifications by industry- rating institutions such as the cool roof rating council crrc or the energy star rating program administered by the department of energy and the environmental protection agency crrc in particular publishes radiative data on roof surfaces the reflectivity of a surface to sunlight is measured as the albedo of the surface with a perfectly reflective surface having an albedo of percent and a perfectly non- reflective surface having an albedo of percent developer recommends that its panels be installed over crrc- or energy star-compliant ie high-albedo roof membranes that have an albedo of at least percent in order to capture energy efficiencies provided by the bifacial design of its panels thus in connection with the installation of the system taxpayer anticipates installing a highly reflective impermeable product thermoplastic polyolefin layer tpo custom tpo flashings a high-density cover board and polyisocyanurate polyiso support using the necessary anchors fasteners and bonding adhesive together the reflective roof the newly-installed reflective roof is estimated to have a reflectivity factor or albedo of percent the components of the reflective roof other than the tpo membrane improve the long-term reflectivity of the reflective roof surface by minimizing the extent to which the tpo membrane is wrinkled torn bent curled or otherwise damaged and limiting the accumulation of water dirt and organic matter on the roof additionally the polyiso support that forms part of the reflective roof weighs approximately c percent less than the insulation currently used in taxpayer’s roof thereby allowing developer to incorporate more panels into and increase the energy output of the system without violating state roofing standards taxpayer has received estimates from developer indicating that if the reflective roof is installed a significant plr-140237-14 amount of electrical energy will be generated using sunlight reflected from the roof of taxpayer’s manufacturing facilities the system will cover percent of the feasible space of the roof on which developer’s panels will be installed taking into account local building code restrictions cost efficiency and the existing features of the roof such as fans parapets vents and smokestacks the reflective roof does not include the portions of the existing roof that will not be replaced which are the roof deck any structural support for the roof deck and any features of the roof not directly related to establishing improving and maintaining the reflectivity of the membrane ruling requested the reflective roof when installed in connection with the system constitutes energy_property under sec_48 of the code to the extent that the cost of the reflective roof surface exceeds the cost of reroofing taxpayer’s building with a non- reflective roof that is allowed by local law law and analysis sec_48 of the code provides that energy_property includes any equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool sec_1_48-9 provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 provides as follows d solar_energy property- in general energy_property includes solar_energy_property the term ‘solar energy property’ includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to i generate electricity ii heat or cool a building or structure or iii provide hot water for use within a building or structure generally those functions are accomplished through the use of equipment such as collectors to absorb sunlight and create hot liquids or air storage tanks to store hot liquids rockbeds to store hot air thermostats to activate pumps or fans which circulate the hot liquids or air and heat exchangers to utilize hot liquids or air to create hot air or water property that uses plr-140237-14 as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 specifically excludes passive solar systems from qualification as energy_property a passive_solar_system is defined as a system that is based on the use of conductive convective or radiant energy transfer sec_1_48-9 provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items such property however does not include any equipment that transmits or uses the electricity generated sec_1_48-9 provides in part that the term incremental_cost means the excess of the total cost of equipment over the amount that would have been expended for the equipment if the equipment were not used for qualifying purposes only the incremental_cost of the types of property described in sec_1 c i alternative_energy_property that constitutes modification_equipment sec_1_48-9 pollution control property sec_1_48-9 specially_defined_energy_property and sec_1_48-9 recycling property that replaces and increases existing recycling capacity constitutes energy_property the system generates electricity from sunlight because of the bifacial design of the photovoltaic cells half of the aggregate generating surface of the panels is oriented toward the underside of each panel the design of the panels allows sunlight to shine through the clear spaces of the module and reflect back upon the underside of the panels from the surface on which the panels are installed thus the panels generate electricity using sunlight reflected from the surface on which the panels rest plr-140237-14 when installed upon a highly reflective surface such as the reflective roof the system generates significant amounts of electricity from reflected sunlight because the reflective roof enables the generation of significant amounts of electricity from reflected sunlight the reflective roof constitutes equipment that uses solar_energy to generate electricity when installed in connection with the system the reflective roof also satisfies when installed in connection with the system the definition of energy_property under sec_1_48-9 and sec_1_48-9 because the reflective roof is part of the equipment and materials that use solar_energy to directly generate electricity accordingly we conclude that the reflective roof when installed in connection with the system constitutes energy_property under sec_48 of the code to the extent that the cost of the reflective roof exceeds the cost of reroofing taxpayer’s building with a non-reflective roof that is allowed by local law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed whether taxpayer qualifies for the investment_credit under sec_46 of the code or whether the energy_property otherwise qualifies under sec_48 of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
